FILED
                             NOT FOR PUBLICATION                            APR 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GRETCHEN V. SCHULZE; MICHAEL                      No. 08-16041
F. SCHULZE,
                                                  D.C. No. 1:06-cv-00490-EFS
               Plaintiffs - Appellants,

  v.                                              MEMORANDUM *

CINDY MAGLASANG; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Hawaii
                      Edward F. Shea, District Judge, Presiding

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Gretchen V. Schulze and Michael F. Schulze appeal pro se from the district

court’s summary judgment in their action under Bivens v. Six Unknown Named

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).


                                                                                 08-16041
Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging that

defendants conspired to present false evidence at Mr. Schulze’s criminal forfeiture

trial and disclosed to the press evidence falsely implicating Ms. Schulze. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo summary judgment,

Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir. 1994) (per curiam), and for abuse of

discretion the denial of a request to modify a scheduling order, Zivkovic v. S. Cal.

Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002), and we affirm.

      The district court properly granted summary judgment for defendants on Ms.

Schulze’s claims because they are time-barred and not subject to equitable tolling.

See Haw. Rev. Stat. § 657-7 (two-year statute of limitations for personal injury

claims); Van Strum v. Lawn, 940 F.2d 406, 408-10 (9th Cir. 1991) (explaining that

the forum state’s personal injury statute of limitations applies in Bivens actions);

Fink v. Shedler, 192 F.3d 911, 914 (9th Cir. 1999) (explaining that the forum

state’s provision on equitable tolling applies in Bivens actions); Office of Haw.

Affairs v. State, 133 P.3d 767, 789 (Haw. 2006) (describing requirements for

equitable tolling under Hawai’i law).

      The district court properly granted summary judgment on Mr. Schulze’s

claims because defendants are entitled to absolute immunity. See Imbler v.




                                           2                                    08-16041
Pachtman, 424 U.S. 409, 430-31 (1976) (holding that prosecutors are entitled to

absolute immunity for conduct associated with presenting the state’s case);

McSherry v. City of Long Beach, 584 F.3d 1129, 1147 (9th Cir. 2009) (recognizing

that law enforcement officers are immune from liability even for perjured

testimony).

      Finally, the district court did not abuse its discretion by denying the

Schulzes’ motion to extend by ninety days the deadline for responding to

defendants’ summary judgment motion because the Schulzes failed to show good

cause for the requested extension of time. See Zivkovic, 302 F.3d at 1087.

      AFFIRMED.




                                          3                                     08-16041